SUPPLEMENT DATED JUNE 21, 2012 TO PROSPECTUSES DATED APRIL 30, 2010 FOR KEYPORT CHARTER, KEYPORT ADVISOR, AND KEYPORT LATITUDE TO PROSPECTUSES DATED APRIL 30, 2004 FOR KEYPORT VISTA AND KEYPORT ADVISOR VISTA TO PROSPECTUSES DATED DECEMBER 31, 2003 FOR KEYPORT ADVISOR OPTIMA, KEYPORT ADVISOR CHARTER, AND KEYPORT OPTIMA ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) KEYPORT VARIABLE ACCOUNT A This supplement contains information about the Columbia Variable Portfolio - Diversified Equity Income Fund that is available under your Contract. Effective June 29, 2012, Columbia Variable Portfolio – Diversified Equity Income Fund will change its name to Columbia Variable Portfolio - Dividend Opportunity Fund. Please retain this supplement with your prospectus for future reference.
